DETAILED ACTION
Drawings
1.	The drawings were received on 3/31/2020.  These drawings are acceptable.
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Claim 1 improperly recites multiple periods (Lines 12, 16).  The Examiner suggests changing the line 12 iteration to a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein each coil arrangement has a seal between the respective second coil and the second control unit and/or the first control unit”.  It is unclear how many seals (320) are required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-6, 9, 11-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (WO 2017/148968) in view of Rey et al (US 4,859,005).  Besier et al (US 2019/0031165) is relied upon as a translation for Besier et al (WO 2017/148968).
As per claim 1, Besier et al discloses a valve arrangement (Fig. 1) comprising: 
a number of valves (96, 104, 150), 
a number of coil arrangements ([0066]), 
wherein a respective coil arrangement ([0066]) is assigned to each valve for actuating the valve, and 
wherein each coil arrangement has a first coil ([0066]) and a second coil ([0066]), 
a first control unit (250), and 
a second control unit (254), 
wherein the first control unit is connected to all first coils in order to actuate these ([0066]), 

wherein each valve can be operated both by the first coil and by the second coil of the coil arrangement assigned thereto, independently of each other ([0066]). 
Besier et al does not disclose wherein each first coil has a respective surrounding first coil housing and each second coil has a respective surrounding second coil housing, and wherein the first coil housing and the second coil housing of each coil arrangement overlap in a radial direction of the coil arrangement.
Rey et al discloses a fluid valve wherein each first coil has a respective surrounding first coil housing (189’) and each second coil has a respective surrounding second coil housing (202), and wherein the first coil housing and the second coil housing of each coil arrangement overlap in a radial direction of the coil arrangement (189’, 202, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
As per claim 2, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 1.  Besier et al further discloses wherein the first control unit and the second control unit are configured redundantly with respect to each other ([0066]) and/or independently of each other ([0066]). 
As per claim 3, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 1.  Rey et al discloses a fluid valve wherein the first coils are electrically isolated from the second coils (Independent coil control requires electrical isolation; Col. 
	As per claim 5, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 1.  Rey et al discloses a fluid valve wherein each coil arrangement has a seal (128) between the respective first coil and the respective second coil.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
As per claim 6, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 1.  Rey et al discloses a fluid valve wherein each coil arrangement has a seal (128) between the respective second coil and the second control unit and/or the first control unit.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
As per claim 9, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 1.  Rey et al further discloses wherein each second coil housing has a cone (196, 198, 204) for receiving the respective first coil housing of the coil arrangement.

As per claim 12, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 1.  Besier et al further discloses wherein the valve arrangement has a plurality of valves (96, 104, 150). 
As per claim 13, Besier et al discloses a brake system (Fig. 1) comprising: a valve arrangement as claimed in claim 1, wherein the valves of the valve arrangement are connected from and/or to the brake cylinders for controlling a hydraulic flow ([0039]).  Besier et al discloses brakes (6, 8, 10, 12) but not brake cylinders.
Rey et al discloses a fluid valve comprising a number of brake cylinders (Col. 1, lines 60-66).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel brakes of Besier et al by using brake cylinders as taught by Rey et al in order to provide effective braking.
	As per claim 14, Besier et al and Rey et al disclose the brake system as claimed in claim 13.  Besier et al further discloses wherein the brake system is a brake-by-wire system ([0024]). 

As per claim 16, Besier et al and Rey et al disclose the brake system as claimed in claim 13.  Besier et al further discloses which furthermore comprises a pedal simulator (158), and wherein the valves of the valve arrangement are connected from and/or to the pedal simulator for controlling a hydraulic flow (150; [0041]). 
As per claim 18, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 2.  Rey et al discloses a fluid valve wherein the first coils are electrically isolated from the second coils (Independent coil control requires electrical isolation; Col. 8, lines 49-55), and/or wherein the first control unit is electrically isolated from the second control unit.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double coil solenoid valves of Besier et al by using insulated double coil solenoid valves as taught by Rey et al in order to ensure proper valve operation.
8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (WO 2017/148968) in view of Rey et al (US 4,859,005) and further in view of Parker et al (US 2004/0070302).  Besier et al (US 2019/0031165) is relied upon as a translation for Besier et al (WO 2017/148968).
As per claim 4, Besier et al and Rey et al disclose the valve arrangement as claimed in claim 1, but do not disclose wherein the first coils are connected to a first 
Parker et al discloses a coil assembly wherein the first coils are connected to a first circuit board (84) of the first control unit by contact pins ([0009]), and/or wherein the second coils are connected to a second circuit board of the first control unit by contact pins.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solenoid valves of Besier et al by connecting them to circuit boards as taught by Parker et al in order to provide electrical power and control.
Response to Arguments
9.	Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejection of claim 6, the applicant argues that:
“the seal of claim 6 is not limited to any particular embodiment from the specification, and that the language of claim 6 is clear to one of ordinary skill in the art. Applicant further submits that an embodiment of a seal as recited in claim 6 is described in the present application with respect to seal 320” (Page 5).

Figure 4 shows a single seal (320) located between each coil arrangement (20) and the control units (100, 200).  It is unclear if the claim requires one seal per coil arrangement, or two seals per coil arrangement: One seal between the coil arrangement (20) and the first control unit (100) and another seal between the coil arrangement (20) and the second control unit (200).  A possible correction is deleting the language “and/or the first control unit”.
Regarding the presumed 103 rejection of amended claim 1, the applicant argues that:


Regarding Rey et al, the pole frame (189’) corresponds to the claimed first coil housing.  The shell (202) corresponds to the claimed second coil housing.  As shown in Figure 2, the pole frame and shell overlap radially.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657